Citation Nr: 1631698	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  06-33 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to May 2, 2008.   

2.  Entitlement to a rating for bilateral hearing loss in excess of 10 percent from May 2, 2008 to November 15, 2009.

3.  Entitlement to a rating for bilateral hearing loss in excess of 20 percent from November 16, 2009 to August 26, 2015.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from  February 2006 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  

During the pendency of the appeal, the RO granted an increased, staged rating for bilateral hearing loss, as characterized by the issues above, and this included the grant of a 100 percent rating for bilateral hearing loss effective August 27, 2015.   

The procedural history of the case shows that the current appeal stems from a  February 2006 rating decision, in which the RO denied an increased rating for service-connected right ear hearing loss and denied service connection for left ear hearing loss.  The Veteran appealed that decision to the Board.  In November 2009, the Board granted service connection for left ear hearing loss and remanded the appeal for an increased rating for right ear hearing loss.  In a March 2010 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable rating effective May 14, 1969, the same effective date that service connection for right ear hearing loss was initially established.  The Veteran appealed that initial rating decision, asserting that an evaluation based on bilateral hearing loss was warranted.  In August 2010, the Board found that the RO had erred in rating bilateral hearing loss as two separate noncompensable disabilities, and that a rating based on bilateral hearing loss was warranted from May 1969.  The Board remanded the appeal, in part, so that the RO could readjudicate the appeal with consideration of the severity of bilateral hearing loss since May 1969, with consideration of changes to the rating criteria in 1976, 1987, and 1999.  The Board remanded the appeal again in April 2015 so that the Veteran could be furnished with a supplemental statement of the case addressing the relevant changes to the rating criteria since May 1969.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  Unfortunately, the Board finds that that another remand is required to comply with the terms of the August 2010 and April 2015 remand orders.  Id.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction above, the Board remanded the appeal in August 2010 and April 2015, in part, so that the AOJ could readjudicate the appeal with consideration of the severity of bilateral hearing loss since May 1969, with consideration of changes to the rating criteria in 1976, 1987, and 1999.  While other requested development has been completed, the Board finds that additional remand is necessary to comply with the terms of the August 2010 and April 2015 remand orders.  See Stegall v. West, 11 Vet. App. 268, 270 (1998); See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

A January 2016 supplemental statement of the case provided the Veteran with the relevant rating criteria for evaluating bilateral hearing loss under 38 C.F.R. § 4.85 currently, and prior to the 1999 changes to the rating criteria.  Therefore, on remand, the AOJ should provide the Veteran with the relevant rating criteria for evaluating bilateral hearing loss prior to 1987, and prior to 1976 and should readjudicate the appeal with consideration of bilateral hearing loss since May 1969 with consideration of the relevant rating criteria prior to amendments in 1976, 1987, and 1999.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim for a higher initial rating for bilateral hearing loss with consideration of the severity of bilateral hearing loss since May 1969, and should address the relevant rating criteria prior to amendments in 1976, 1987, and 1999.  

The Veteran must be furnished a supplemental statement of the case that includes the criteria for rating bilateral hearing loss in effect prior to changes in 1976, and in 1987.  In evaluating the Veteran's appeal, the AOJ should address the relevant rating criteria in effect at various times during the pendency of the appeal since May 1969.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



